Citation Nr: 1338732	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  12-21 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, a generalized anxiety disorder, and dementia, claimed as secondary to service-connected minimal inactive pulmonary tuberculosis and bronchiectasis. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, a generalized anxiety disorder, and dementia, claimed as secondary to service-connected minimal inactive pulmonary tuberculosis and bronchiectasis. 

3.  Entitlement to a rating in excess of 10 percent for onychomycosis of the hands and the feet. 
	

REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to April 1958.

These matters come before the Board of Veterans' Appeals (BVA or Board) from February 2009 (onychomycosis) and August 2012 (depression) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Board notes that the Veteran requested a hearing before the Board.  A BVA video hearing was scheduled for October 2013; however, the Veteran did not appear.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

With respect to the Veteran's claim for an increased rating, the Board has considered the case of Buie v. Shinseki, 24 Vet. App. 242 (2010) in determining the appropriate rating decision on appeal.  In Buie, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were notices of disagreement.  Buie, Vet. App. at 252.  Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding RO decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id.

With respect to his increased rating claim for onychomycosis of the hands and the feet, the Board notes that the Veteran filed an increased rating claim in September 2008.  The RO, in a February 2009 rating decision denied an increased rating.  The Veteran initiated an appeal.  The Veteran submitted a January 2010 private treatment record, within one year of the February 2009 rating decision, which noted that the Veteran was recommended to use Lamisil to treat his toenail fungus.  The Board finds these medical records were "new" and "material" to his claim filed in February 2009.  38 C.F.R. § 3.156(b) (2013).

This evidence is thus considered to have been filed in connection with the 2009 claim.  It is reasonable to conclude that the pending claim would have then remained open until the RO readjudicated the issue in September 2011.  He had one year from the readjudication to submit a notice of disagreement.  As such, his October 2011 notice of disagreement is timely, and the rating decision on appeal, with respect to his skin disorder, is the one dated in February 2009.  See Buie.  

As noted on the title page, the Board is recharacterizing the Veteran's depression claim to include other psychiatric disorders that have been diagnosed, i.e., a generalized anxiety disorder and dementia.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

With respect to his acquired psychiatric disorder claim, the Board also notes that the Veteran initially filed a service connection claim for depression in August 2010.  The claim was denied in a December 2010 rating decision.  The Veteran did not appeal this decision.  Although the Veteran submitted an internet article regarding the prevalence of depression among tuberculosis patients, within the one year period following the rating decision, he still did not provide medical evidence reflecting a diagnosis of an acquired psychiatric disorder.  As the Veteran did not appeal the December 2010 rating decision, it became final.  Therefore, the Veteran's claim for an acquired psychiatric disorder must be considered on a new and material basis.  As such, the issue on appeal has been recharacterized on the title page of this decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a decision dated in December 2010, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder based on the finding that a diagnosis was not of record. 

2.  Evidence received since the December 2010 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for an acquired psychiatric disorder.   

3.  The Veteran's onychomycosis of the hands and the feet does not cover 20 to 40 percent of total or exposed body surface, and the Veteran does not use systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The December 2010 rating decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002),  38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for a disability rating in excess of 10 percent for onychomycosis of the hands and the feet have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7813-7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to the Veteran's increased rating claim, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, in the same December 2008 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's VA treatment records.  The Veteran also submitted private treatment records.  The Board has additionally reviewed the Veteran's Virtual VA claims file.   No outstanding evidence has been identified that has not been obtained.

Next, the Veteran was afforded VA examinations in September 2011 and October 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's onychomycosis of the hands and the feet  since the October 2012 VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist, with respect to obtaining a VA examination with respect to the issue on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to his claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

Here, as the Veteran's claim for service connection for an acquired psychiatric disorder, is being reopened, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.  

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, VA must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

As noted above, the Veteran initially filed a claim of entitlement to service connection for an acquired psychiatric disorder in August 2010.  In a December 2010 rating decision, the RO denied his claim essentially on the basis that the evidence of record did not demonstrate a diagnosis of an acquired psychiatric disorder.  Although he submitted evidence within one year of that rating decision, it did not reflect that the Veteran had a diagnosis of an acquired psychiatric disorder.  As the Veteran did not appeal this decision, this decision became final and represents the last final denial of the claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

The Veteran most recently filed a claim in October 2011.  An August 2012 rating decision denied his claim.  The Veteran appealed.  

The evidence added to the record since the December 2010 rating decision includes a March 2013 private treatment record reflecting a diagnosis of dementia.  The Board finds that the evidence submitted since the December 2010 RO decision is new in that it was not associated with the claims folder prior to the December 2010 RO decision and material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  A diagnosis of an acquired psychiatric disorder has been presented.  Therefore, his service connection claim for an acquired psychiatric disorder will be reopened.  

III.  Increased Rating

The Veteran is seeking an evaluation in excess of 10 percent for onychomycosis of the hands and the feet. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected onychomycosis of the hands and the feet is rated at 10 percent throughout the appeals period pursuant to DCs 7813-7806.  Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Di-agnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 38 C.F.R. § 4.118.

Diagnostic Code 7806 provides that a 10 percent rating is warranted for dermatitis or eczema that involves at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.

A January 2010 private treatment record noted that the Veteran had fungus in his bilateral toenails, with soft and brittle nails which were discolored and dishaped.  The Veteran was diagnosed with onychomycosis and recommended that he try Lamisil.  The Veteran underwent a VA examination in September 2011.  He was diagnosed with onychomycosis of the hands and feet.  The Veteran reported that after a course of oral antifungals he no longer had any recurrence of the fingernails, bilaterally.  With respect to his toenails and onychomycosis the Veteran reported that he continued to have splitting of the great toe nails bilaterally with intermittent ingrown toenails medially.  He reported that he did not use any systemic or topical medicine but clips his toenails.  The Veteran reported that he had not been treated with oral or topical medications in the past 12 months for any of the skin conditions.  Physical examination reflected that the Veteran had an infection of the skin which covered less than 5 percent of his total body area and none of his exposed area.   The VA examiner noted that the Veteran's 1st, 2nd, and 5th toenails bilaterally were dystrophic and mildly onycomycotic and the Veteran had evidence of mild ingrown toenails of the great toes. 

An October 2011 private treatment record noted complaints by the Veteran that his toenails were painful to cut and trim and it was difficult to walk due to the nails growing inward laterally.  Physical examination revealed toe nail dystrophy with yellow thickening/discoloration involving 7-9 toenails with the great toe having painful lateral margins due to nail curvature and thickening.  He was diagnosed with onychomycosis and told to continue with his current treatment, to include taking Lamisil once a day for 7 days and then every other month.  An October 2011 VA treatment record noted that the Veteran would start Lamisil, 250 mg/day for 12 weeks and to prevent recurrence the Veteran would use spectazole cream on his feet from the ankles down on weekends.  A January 2012 VA treatment record noted that the Veteran did not want to take any oral medications for his fungal infection. 

The Veteran underwent a VA examination in October 2012.  The Veteran was diagnosed with bilateral onychomycosis of the toenails with prior involvement of the fingernails.  The Veteran reported that he had been treated with oral or topical medications in the past 12 months for a skin disorder.  It was noted that he had used over-the-counter antifungal cream for 6 weeks or more, but not constantly.  It was additionally noted that the Veteran had sought podiatry care to trim his nails in the past 12 months, for a total duration of treatment for less than 6 months.  It was also noted that the Veteran had an infection of the skin which was less than 5 percent of his total body area and less than 5 percent of exposed area.  The VA examiner indicated that the Veteran had onychomycosis that involves all nails, with the greatest involvement in the great nails which have thickening and high arching configurations.  The VA examiner stated that the distal nail edges were about 1 mm too short and beginning to become ingrown and are tender to the Veteran when palpated.  The VA examiner noted that all nails were thickening and discolored.

The Veteran currently has a 10 percent evaluation for onychomycosis. He does not qualify for a 30 percent evaluation, the next highest available under Diagnostic Code 7806 based on the total area affected, because the record does not show that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas were affected.  See 38 C.F.R. § 4.118.  In regards to an increased evaluation based on use of systemic therapy such as corticosteroids or other immunosuppressive drugs, the Board notes records which reflect that the Veteran took Lamisil pills orally for his onychomycosis.  While Lamisil taken orally may be considered a systemic therapy, there is no indication from the record, that it is a corticosteroid or other immunosuppressive drug. 

Only systemic therapy such as a corticosteroid or immunosuppressive drug is contemplated by Diagnostic Code 7806.  If the Diagnostic Code were intended to cover all systemic therapies, it would not include the qualifier 'such as corticosteroids or other immunosuppressive drugs...' 38 C.F.R. § 4.118.  Therefore, the Board finds that all systemic therapies are not contemplated under Diagnostic Code 7806. See Roper v. Nicholson, 20 Vet. App. 173, 178 (2006) (holding that 'the VA statutory and regulatory scheme should be construed so that effect is given to all its provisions, so that no part will be inoperative or superfluous, void or insignificant, and so that one section will not destroy another unless the provision is the result of obvious mistake or error.').  As oral Lamisil is not a type of corticosteroid or immunosuppressive drug, a higher evaluation based on the constant use of such is not warranted under Diagnostic Code 7806.  See 38 C.F.R. § 4.118.

The Board has considered the Veteran's statements regarding increased symptomatology.  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings for his onychomycosis of the hands and the feet; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's assessment of the severity of his disability.  Thus, evidence of increased onychomycosis of the hands and the feet has not been established, either through medical or lay evidence. 

Further, the disability does not warrant referral for extraschedular consideration. In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms. Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

There has been no showing that the Veteran's disability picture for his onychomycosis of the hands and the feet is not contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of disability ratings on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible for his service-connected onychomycosis of the hands and the feet , he has not submitted evidence of unemployability, or claimed to be unemployable.  The Veteran reported at his most recent October 2012 VA examination that his nails on his great toes, when too long, cause him to be unable to stand for even short periods of time.  Nevertheless, the Veteran reported that he was working as a teacher.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder has been received, to this extent, the appeal is granted.

A rating in excess of 10 percent for onychomycosis of the hands and the feet is denied. 


REMAND

As noted above, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board finds that additional development is required in order to satisfy VA's obligations under the VCAA.

The Veteran asserts that his acquired psychiatric disorder is related to his service-connected minimal inactive pulmonary tuberculosis and bronchiectasis.  The Veteran submitted a medical article in October 2011 which discusses the prevalence of depression among tuberculosis patients.  It remains unclear whether the Veteran's currently diagnosed acquired psychiatric disorder is somehow related to his service-connected minimal inactive pulmonary tuberculosis and bronchiectasis.  The Board finds this is a medical question outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions.  As such, this claim must be remanded for a medical opinion.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his acquired psychiatric disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current acquired psychiatric disorder had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should also  provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder is caused by, or aggravated by, his service-connected minimal inactive pulmonary tuberculosis and bronchiectasis. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the acquired psychiatric disorder (i.e., a baseline) before the onset of the aggravation.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


